Opinion of the Court, by
McCully,. J.
The defendant was convicted of murder in the early part of the present term. Motion for a new trial was denied by the Chief Justice, and exceptions to this brought before the Court in banc.
The first ground on which the defendant asks for new trial is the .general one of the verdict being contrary to the law and evidence, meaning by that, no sufficient evidence to show that the defendant proceeded by either of the roads of the locality from his house to the site of the murder, and that he could not have gone the distance, overtaken the deceased, murdered him, and returned to where the evidence brings him,, within the time.*174alleged. That there was no sufficient proof that the defendant sustained illicit relations with the deceased’s wife to afford the motive alleged by the prosecution for taking the life of the deceased. That the prosecution failed to prove that, certain stains found on the jumper worn by the defendant were of human blood. That the only direct witness of the crime, the wife of the murdered man, who was with him when he was killed, is not credible, from the conflicting stories she has told.
Paul Neumann, Attorney-General.
J. L. Kauluhou and J. M. Poepoe, for defendant.
Honolulu, July 31, 1884.
If the conviction in this case depended on the proof that the stain on the defendant’s garment was human blood, we should hold that it was not supported. But it does not depend on it, and the Attorney-General claims only that the circumstances of the treatment of that garment were consistent with other facts in the case. Upon the other and important and essential facts adduced by the prosecution, there was a great amount of testimony given. The jury found them to be true, and the Court sees no reason to set aside the verdict as not being well supported as to all the facts on which it rested.
Besides the contention made for the defendant regarding the sufficiency of the testimony, they offer the affidavit of a juror as to a certain remark made by another juror in the jury room. This is inadmissible. In the case of The King vs. Kahalewai, 3 Hawn., 465, the law is set forth with ample citation of authorities, and this ease clearly comes within the rule there enforced. The principles governing new trials, as raised in this case, are simple and well established, and they must control our decision, however serious the consequences may be to the defendant.
We sustain the decision, overruling the motion for new trial.